Title: 3d.
From: Adams, John Quincy
To: 


       I walk’d with Thompson a mile or two in Newbury. The prospects on that road are delightful; and I am more pleased with that walk than with any other near this town. We went to Judge Greenleaf’s. Mrs. Hodge and Mrs. Parsons were there. We past the evening as usual at that house. The judge was very sensible and sociable; Mrs. Greenleaf was very agreeable; and all the daughters sat like just so many young misses, whose mamma, had told them, that little girls must be seen and not heard. The judge to strangers appears to be quite a soft and complacent man; but his family regulations are rather despotic: this circumstance takes off much of the pleasure of visiting there, which would otherwise be great; for his conversation and that of his Lady are quite entertaining.
       
       She asked me if I had not been greatly disappointed last week; I told her I had, and that it had been a subject of much vexation to me. The judge said it was well. He always wished that his young friends might meet with disappointments and misfortunes; and the greater the better, if they were not such as to debilitate the mind. It was best to be enured to misfortunes in early life; sooner or later they would come; and it was much best to be prepared for them by experience.
       Thompson came home and supp’d with me.
      